Citation Nr: 1234473	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO. 09-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diabetic retinopathy.

2. Entitlement to service connection for diabetic nephropathy.

3. Entitlement to service connection for diabetic neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1963 to October 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The most recent neurological examination for compensation purposes afforded the Veteran to address any peripheral neuropathy associated with the Veteran's service-connected diabetes mellitus was conducted in September 2004. The examination was done without the benefit of review of the claims file. The Board finds the examination deficient both because of the passage of time and subsequent records reflecting progression of the Veteran's diabetes mellitus, and because an examination for compensation purposes must be adequately informed. 

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Additionally, the U.S. Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist a veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment. Littke v. Derwinski, 1 Vet. App. 90 (1990). 

In particular, while the September 2004 VA examiner noted that the Veteran's diabetes mellitus was poorly controlled but without current evidence of peripheral neuropathy, subsequent treatment records reflect progression of disease with possible attributable neuropathy. Among recent VA treatment record additions to the Veteran's Virtual VA file, a July 2012 treatment reflects ongoing, significant difficulties with diabetes mellitus, with progression to a thrice-daily insulin injection regime, and a most recent neurological consultation in July 2010. 

A December 2011 VA treatment notes unspecified renal manifestations of the Veteran's diabetes mellitus, and also notes trace neurological manifestations in the extremities, though with no focal deficits. A diabetic foot examination conducted in December 2011 noted slight decreased sensation to monofilament in the right foot. That diabetic foot examination also noted that the date of most recent eye examination was unknown. 

An examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability. See 38 C.F.R. § 3.159(c)(4) (2011). In this case, most recent treatment records indicate likely increased severity or progression of the Veteran's diabetes mellitus, with neurological manifestations also indicated. Whether secondary manifestations of the Veteran's diabetes mellitus have risen to a level of distinct disability for the Veteran's claimed diabetic retinopathy, diabetic nephropathy, and diabetic neuropathy of the lower extremities remains unresolved. Hence, current examinations are indicated. 38 C.F.R. § 3.159(c)(4); Littke. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him again to provide additional information or evidence regarding any examination, testing, or treatment received for his claimed diabetic retinopathy, diabetic nephropathy, and diabetic neuropathy of the lower extremities. Any responses and evidence received should be associated with the claims file, and any indicated development undertaken. 

2. Afford the Veteran appropriate ophthalmology, nephrology, and peripheral neuropathy examinations (a total of (at least) three examinations) to ascertain the nature and extent of any current diabetic retinopathy, diabetic nephropathy, and diabetic neuropathy of the lower extremities, respectively. The claims file must be made available to the examiners for review before the examinations. The examiners' opinions must be informed by a review of the Veteran's medical history and findings as documented upon any prior examinations, testing, or treatments. To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity. Lay statements should be considered, with due consideration of their credibility or lack of credibility based on other evidence of record or other evidence presented. Any indicated tests or studies should be conducted. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the reports.

3. Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


